Citation Nr: 0301866	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-11 421 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1974.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, (the RO) which denied entitlement 
to service connection for post traumatic stress disorder 
(PTSD).   

This matter was remanded to the RO in May 2001. 

In a November 2001 decision, the RO denied the veteran's 
claim of entitlement to service connection for acne.  In a 
December 2001 statement, the veteran's representative 
indicated that the veteran was in disagreement with the 
November 2001 rating decision.  The Board finds that this 
statement is a notice of disagreement with the November 2001 
rating decision.  This matter is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressor of involving mortar attacks and fearing ambush or 
sniper attacks.  

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

3.  There is no credible supporting evidence that the claimed 
stressor occurred. 


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical are associated with the claims 
folder.  The RO obtained the veteran's service personnel 
records.  The RO also requested specific information from the 
veteran regarding his in-service stressor events.  The 
veteran did not provide any specific information of his 
events such as dates or locations.  The RO forwarded the 
general information about the veteran's claimed stressor 
events to the U.S. Armed Services Center for Unit Records 
Research (USASCRUR) for corroboration.  The USASCRUR informed 
the RO that they needed more specific information in order to 
search for information to verify the veteran's claimed 
stressor events.  In the August 2002 supplemental statement 
of the case, the veteran was informed that he needed to 
submit more specific and detailed information regarding his 
stressor events so that USASCRUR would be able to conduct a 
search for information to verify his stressor events.  The 
veteran did not provide any additional information.  
Pertinent VA treatment records are associated with the claims 
folder.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In letters dated in July 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
These letters gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The VA notified the 
appellant and the appellant's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2002).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Under the pertinent regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, since the evidence shows that 
the veteran did not engage in combat with the enemy and there 
is no credible supporting evidence that the claimed inservice 
stressors occurred or medical evidence of a link between the 
diagnosis of PTSD and the inservice stressors.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, the record reflects a diagnosis of PTSD.  VA 
treatment records dated in 2000 reflect a diagnosis of PTSD.  
The VA treatment records contain accounts by the veteran of 
stressful events in Vietnam which were accepted at face value 
by the clinicians.  However, it is well settled that VA 
adjudicators are not bound to accept medical opinions based 
on uncorroborated accounts of stressors.  Wood v. Derwinski, 
1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Likewise, the veteran's own opinion that he has PTSD due to 
these claimed stressor events is not competent evidence.  The 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran is not competent to provide a medical opinion 
diagnosing himself with PTSD.  See Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991); Contreras v. Brown, 5 Vet. App. 
492 (1993).  As will be discussed in detail below, the 
veteran did not engage in combat with the enemy and there is 
no credible evidence that the claimed stressors occurred.  

The record shows that the veteran reported the claimed 
stressor events to the VA clinicians.  A February 2000 VA 
treatment record indicates that the veteran reported that he 
served in Vietnam from 1971 to 1972.  He reported that he 
worked primarily in supply and he drove a truck to deliver 
supplies.  The veteran reported that he was under a lot of 
mortar attacks and sniper attacks.  A March 2000 VA treatment 
record indicates that the veteran stated that he was a 
material handler in a warehouse.  The veteran reported that 
he was assigned to the 8th Squadron of Supply at Bien Hoa Air 
Force Base.  He reported that he did usual warehouse duty and 
he was often assigned to go to Tan Son Nhut to pick up parts.  
The veteran reported being fearful of being ambushed.  The 
examiner noted that the combat trauma the veteran endorsed 
was that he was under frequent mortar attack with incoming 
rounds and was under sniper attacks.  The veteran reported 
that he was not personally injured and he did not witness 
anyone being injured.  The veteran reported that he lost a 
good friend in Vietnam; he did not witness the death.  
Another March 2000 VA treatment record notes that the veteran 
reported being exposed to heavy combat and he received 
incoming fire. 

The service records show that the veteran's primary specialty 
in service was material facilities specialist.  He was 
awarded the Vietnam Service Medal.  Service records indicate 
that from July 16, 1971 to July 15, 1972, the veteran served 
with the 8th Special Operations Squadron in Bien Hoa Air Base 
in the Republic of Vietnam.  The service records indicate 
that the veteran's duty was warehouse specialist and he was 
responsible to the material control supervisor for providing 
supply support and assistance to the squadron maintenance 
activities; monitoring and controlling all bench stocks; and 
assisting with the monitoring of repairs.    

The Board notes that the mere presence in a combat zone does 
not per se show that a particular veteran was involved in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The Board finds that 
the evidence does not show that the veteran personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  The Board finds that being 
shot at from a distance does not constitute an actual fight 
with the enemy.  The veteran did not indicate that he 
returned fire or that he actually saw the enemy.  The Board 
again notes that the veteran was not awarded a medal 
indicative of combat.  Thus, the Board finds that this 
evidence is not satisfactory proof that the veteran engaged 
in combat with the enemy.  

Since the evidence of record does not show that the veteran 
is a combat veteran, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The Board notes 
that in a July 2001 letter, the RO requested the veteran to 
specify in detail the circumstances surrounding his claimed 
stressor events including the date and location of each 
event, the unit the veteran was assigned to at the time, and 
the full names of the individuals participating in the event.  
The veteran did not respond to this letter.

In February 2002, the RO contacted the USASCRUR and requested 
information to verify the veteran's stressor.  The RO 
provided the information regarding the veteran's duty 
assignments in Vietnam and indicated that the veteran 
reported no specific stressful episode but the veteran stated 
that his airbase was under mortar attacks and sniper fire, 
and that the veteran reported that he was assigned to Tan Son 
Nhut Air Base to pick up parts and he was fearful of ambush.  
As noted above, this general information was the only 
information provided by the veteran.  The RO provided a copy 
of the veteran's DD 214 and copies of his service records to 
the USASCRUR.

In a March 2002 letter, the USASCRUR informed the RO that 
after reviewing the RO's recent correspondence, they 
determined that the information received was insufficient for 
the purpose of conducting meaningful research on behalf of 
the veteran at that time.  The USASCRUR indicated that in 
order to provide research concerning specific combat 
incidents and casualties, the veteran must provide additional 
information regarding the incident, such as dates, location, 
type of incident, units involved, and full names of 
casualties.  In August 2002, the veteran was advised of the 
USASCRUR's response. 

In the present case, the veteran has not submitted credible 
supporting evidence that his claimed stressors occurred.  
Furthermore, as discussed above, the RO made an attempt to 
obtain credible supporting evidence that the veteran's 
claimed stressor occurred, but was unsuccessful because the 
veteran did not provide specific information regarding the 
stressor events.  USASCRUR could not provide verification of 
the stressor.  Furthermore, verification of this stressor 
could not be found in the veteran's personnel records.  The 
Board notes that the duty to assist is not always a one-way 
street. If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, if the veteran does not reveal the alleged 
stressors, together with the dates and places, there is no 
way to corroborate, or even attempt to corroborate, the 
information.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, the service records do not corroborate the 
veteran's statements, he has not supplied the necessary 
details to verify that any stressor events took place, and 
the USASCRUR was not able to verify his alleged stressors.  
As such, the Board determines that the veteran's claimed 
stressors have not been verified by competent evidence.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed inservice stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.


ORDER

Entitlement to service connection for PTSD is denied.  

	
REMAND

As noted by the Board in the Introduction, in a November 2001 
rating decision, the RO denied entitlement to service 
connection for acne.  The veteran was advised of that 
decision in November 2001.  In a December 2001 statement, the 
veteran's representative expressed disagreement with the 
November 2001 rating decision.    

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, this issue.  
See Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for acne.  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



